DETAILED ACTION
This action is responsive to the response filed on 07/21/2022. Claims 1, 3-4, 6-7, 9-16 and 18-20 are pending in the case. Claims 1 and 20 are independent. Claims 2, 5, 8 and 17 have been canceled. Claims 16, 18 and 19 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/18/2017 and 09/15/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710714436.0 and CN201710835501.5 application as required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections to Claims 7 and 14 and the rejections of Claims 1-7, 9-15 and 20 set forth in the previous Office Action. Thus, the corresponding objections and rejections are withdrawn.

Claim Objections
Claims 1, 3-4, 6-7, 9-15 and 20 are objected to because of the following informalities:

Claim 1 recites, “determining one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information, wherein at least one of the one or more pieces of desktop information is selected and determined based on a user profile model of a corresponding user of the mobile device, wherein the one or more pieces of desktop information of the mobile device include desktop information selected from the candidate information provided by the network device and desktop information selected from the candidate information local to the mobile device; and 
generating a current desktop of the mobile device according to the one or more pieces of desktop information and presenting the current desktop, wherein the current desktop is generated based on a trigger operation from the user or the current desktop is generated when the one or more pieces of desktop information of the mobile device changes,
wherein presenting the current desktop comprises presenting the desktop information selected from the candidate information provided by the network device and the desktop information selected from the candidate information local to the mobile device at different locations of the mobile device.” (emphasis added)

Claim 20 recites substantially the same limitations as Claim 1, but differs slightly in “determining one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information, wherein at least one of the one or more pieces of desktop information is selected and determined based on a user profile model of a corresponding user of the mobile device, wherein the one or more pieces of desktop information of the mobile device include desktop information selected from the candidate information provided by the network device and desk information selected from the candidate information local to the mobile device”

These are minor inconsistencies with the claim language of:
one or more pieces of desktop information vs. one or more pieces of desktop information of the mobile device; and
candidate information vs. candidate desktop information.
Also, Claim 20 appears to have an inadvertent typographical error of “desk information” in place of “desktop information”.

For consistency, Examiner suggests amending the limitations identified above to recite, “the one or more pieces of desktop information of the mobile device” and “the candidate desktop information”.

Claims 6, 10, 11, 12 and 15 also contain the inconsistencies of one or more pieces of desktop information vs. one or more pieces of desktop information of the mobile device. Examiner suggests amending the limitations in the dependent claims to also recite, “the one or more pieces of desktop information of the mobile device”.

Claims 3-4, 6-7, 9-15 are dependents of Claim 1 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 1; therefore they are objected to for the same reasons as above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 10-13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvitz et al. (US 20040128359 A1, cited in previous Office Action), hereinafter Horvitz.
Regarding Claim 1, Horvitz teaches:
A method for providing a desktop at a mobile device, comprising: (laptop computers, handheld computers, cell phones… information associated with notifications conveyed by cell phones [0052])
receiving one or more pieces of candidate desktop information, (sources 26-28 generate notifications intended for the user and/or other entity. [0043])
wherein the one or more pieces of candidate desktop information includes candidate desktop information provided by a network device and (For example, the sources 26-28 may include communications, such as Internet and network-based communications [0043] Notification sources 26-28 can themselves be push-type… Push-type sources are those that automatically generate and send information without a corresponding request, such as headline news and other Internet-related services that send information automatically after being subscribed to [0045])
candidate desktop information local to a mobile device (the sources 26-28 may include…  local desktop computer-based communications, and telephony communications, as well as software services, such as intelligent help, background queries, and automated scheduling [0043])
determining one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information, (The notification manager 24 accesses the information stored and/or determined by the context analyzer, and determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] the notification manager 24 can be adapted to infer important uncertainties about variables including a user's location, attention, device availability, and amount of time until the user will access the information if there were no alert. The notification manager 24 can then make notification decisions about whether to alert a user to a notification, and if so, the nature of the summarization and the suitable device or devices to employ for relaying the notification. In general, the notification manager 24 determines the net expected value of a notification [0054] laptop computers, handheld computers, cell phones… information associated with notifications conveyed by cell phones [0052])
wherein at least one of the one or more pieces of desktop information is selected and determined based on a user profile model of a corresponding user of the mobile device, (the notification manager 24 can access information stored in a user profile by the context analyzer 22 in lieu of or to support a personalized decision-theoretic analysis… Such information can be utilized as a baseline from which to start a decision-theoretic analysis, or can be the manner by which the notification manager 24 determines how and whether to notify the user [0070] The preferences store 52 stores notification parameters for a user, such as default notification preferences for the user, such as a user profile, which can be edited and modified by the user. The preferences store 52 can be considered as that which stores information on parameters that influence how a user is to be notified [0079] Default attributes and schema templates for different device types can be made available in device profiles stored in the user notification preferences store, such as the store 52 of FIG. 2 [0090])
wherein the one or more pieces of desktop information of the mobile device include desktop information selected from the candidate information provided by the network device and (determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] For example, the sources 26-28 may include communications, such as Internet and network-based communications [0043] Notification sources 26-28 can themselves be push-type… Push-type sources are those that automatically generate and send information without a corresponding request, such as headline news and other Internet-related services that send information automatically after being subscribed to [0045])
desktop information selected from the candidate information local to the mobile device; and (determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] the sources 26-28 may include…  local desktop computer-based communications, and telephony communications, as well as software services, such as intelligent help, background queries, and automated scheduling [0043])
generating a current desktop of the mobile device according to the one or more pieces of desktop information and presenting the current desktop, (FIGS. 1, 12, 13, 15, 17 and 21 illustrate methodologies for providing portions of a notification architecture such as a context analyzer, a notification manager, and user interface in accordance the present invention [0113], one or more notification sources generate notifications, which are received by a notification manager. At 175, a context analyzer generates/determines context information regarding the user, which in 176 is received by the notification manager. That is, according to one aspect of the present invention, at 175, the context analyzer accesses a user contextual information profile that indicates the user's current attentional status and location, and/or assesses real-time information regarding the user's current attentional status and location from one or more contextual information sources, as has been described in the previous sections of the description [0116], the notification manager determines which of the notifications to convey to which of the notification sinks, based in part on the context information received from the context analyzer...  the notification manager conveys the notifications to the sinks at 178 [0117], wherein a predetermined area 302 (e.g., for displaying an output and/or providing for user interaction) within a desktop screen 300 of a display of a computer (e.g., laptop computer, desktop computer, or other display) is provided. . As illustrated in FIG. 14, the predetermined area 302 is in the upper right-hand of the screen 300, however, it is to be appreciated that other areas of the screen may be employed (e.g., lower left, right). For example, in a stream-stacking aspect of the invention described later in the description, the area 302 can be a column on the right-hand of the screen 300. [0182], The predetermined area 302 can be utilized in connection with displaying information in conjunction with various aspects of the present invention. As used herein, information can refer to a singular piece of information, and/or a plurality of information. According to one aspect of the present invention, the information comprises notification alerts, also referred to as alerts or notifications, as has been described supra. [0183]  a pulsing aspect of the invention, a stream-cycling aspect of the invention, and a stream-stacking aspect of the invention are described. These are particular aspects by which information can be displayed in the predetermined area 302 of the desktop screen 300 [0186])
wherein the current desktop is generated based on a trigger operation from the user or (there can be combinations of a pulsing mode, a stream-cycling mode, and a stream-stacking mode wherein the user is able to switch among the modes [0186])
the current desktop is generated when the one or more pieces of desktop information of the mobile device changes, (new information can be received in 401, which may have a new importance, such that the new information is faded into the predetermined area of the display in 402. It is noted that in one aspect, the fading in and out of the information into the predetermined area is such that whatever was already displayed on the predetermined area stays there, as can be appreciated. That is, the information faded into the predetermined area is displayed on top of whatever is already there [0193])
wherein presenting the current desktop comprises presenting the desktop information selected from the candidate information provided by the network device and (determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] For example, the sources 26-28 may include communications, such as Internet and network-based communications [0043] Notification sources 26-28 can themselves be push-type… Push-type sources are those that automatically generate and send information without a corresponding request, such as headline news and other Internet-related services that send information automatically after being subscribed to [0045])
the desktop information selected from the candidate information local to the mobile device (determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] the sources 26-28 may include…  local desktop computer-based communications, and telephony communications, as well as software services, such as intelligent help, background queries, and automated scheduling [0043])
at different locations of the mobile device. (a display 800 according to such a stream-stacking aspect.. The display 800 includes… a number of source summary windows 806, substantially all of which are said to be displayed in a predetermined area of the display 800 (e.g., a screen thereof). There is a number of information sources, such as the notification sources as have been described previously. Respective information sources generate information, such as un-requested information that can include information unrelated to a primary task of the user as has been described, and displays the information in a corresponding source summary window 806. [0206])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Horvitz teaches:
wherein the step of determining the one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information based on the user profile model of the corresponding user of the mobile device, comprising: (the notification manager 24 can access information stored in a user profile by the context analyzer 22 in lieu of or to support a personalized decision-theoretic analysis… Such information can be utilized as a baseline from which to start a decision-theoretic analysis, or can be the manner by which the notification manager 24 determines how and whether to notify the user [0070] The preferences store 52 stores notification parameters for a user, such as default notification preferences for the user, such as a user profile, which can be edited and modified by the user. The preferences store 52 can be considered as that which stores information on parameters that influence how a user is to be notified [0079] Default attributes and schema templates for different device types can be made available in device profiles stored in the user notification preferences store, such as the store 52 of FIG. 2 [0090])
determining the one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information based on the user profile model of the corresponding user of the mobile device in connection with (the notification manager 24 can access information stored in a user profile by the context analyzer 22 in lieu of or to support a personalized decision-theoretic analysis… Such information can be utilized as a baseline from which to start a decision-theoretic analysis, or can be the manner by which the notification manager 24 determines how and whether to notify the user [0070] The preferences store 52 stores notification parameters for a user, such as default notification preferences for the user, such as a user profile, which can be edited and modified by the user. The preferences store 52 can be considered as that which stores information on parameters that influence how a user is to be notified [0079] Default attributes and schema templates for different device types can be made available in device profiles stored in the user notification preferences store, such as the store 52 of FIG. 2 [0090])
device related information of the mobile device. (The context analyzer 22 stores/analyzes information regarding variables and parameters of a user that influence notification decision-making. [0040] Information stored by the context analyzer 22, according to one aspect of the present invention is inclusive of contextual information determined by the analyzer. The contextual information is determined by the analyzer 22 by discerning the user's location and attentional status based on one or more contextual information sources (not shown), as is described in more detail in a later section of the description. The context analyzer 22, for example, may be able to determine with precision the actual location of the user via a global positioning system (GPS) that is a part of a user's car or cell phone. The analyzer may also employ a statistical model to determine the likelihood that the user is in a given state of attention by considering background assessments and/or observations gathered through considering such information as the type of day, the time of day, the data in the user's calendar, and observations about the user's activity [0042])

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Horvitz teaches:
wherein the device related information of the mobile device includes at least one of: calendar information of the mobile device; (Information stored by the context analyzer 22, according to one aspect of the present invention is inclusive of contextual information determined by the analyzer. The contextual information is determined by the analyzer 22 by discerning the user's location and attentional status based on one or more contextual information sources (not shown), as is described in more detail in a later section of the description. The context analyzer 22, for example, may be able to determine with precision the actual location of the user via a global positioning system (GPS) that is a part of a user's car or cell phone. The analyzer may also employ a statistical model to determine the likelihood that the user is in a given state of attention by considering background assessments and/or observations gathered through considering such information as the type of day, the time of day, the data in the user's calendar, and observations about the user's activity [0042] The engine 142 can process one or more input variables to make a context decision. Such input variables can include one or more sensor(s) 148, such as the sensor(s) that have been described in conjunction with a direct measurement approach for context determination in a previous section of the description, as well as the current time and day, as represented by a clock 150, and a calendar 152, as may be accessed in a user's scheduling or personal-information manager (PIM) computer program, and/or on the user's PDA device, for example. Other input variables can also be considered besides those illustrated in FIG. 8. [0108])
network connection status information of the mobile device; (having a higher bandwidth for receiving information when coupled to a local network or to the Internet [0052] certain types of notification sinks 36-38 that may have bandwidth and/or other limitations preventing the sinks from receiving the full notification as originally generated [0086]  the fidelity and transmission reliability of each available notification sink [0055])
location information of the mobile device; (The contextual information is determined by the analyzer 22 by discerning the user's location and attentional status based on one or more contextual information sources (not shown), as is described in more detail in a later section of the description. The context analyzer 22, for example, may be able to determine with precision the actual location of the user via a global positioning system (GPS) that is a part of a user's car or cell phone. [0042], Other types of context sources 60 includes personal-information manager (PIM) information of the user, which generally can provide scheduling information regarding the schedule of the user, for example. The current time of day, as well as the user's location--for example, determined by a global positioning system (GPS), and/or a user's access of a cell phone, PDA, or a laptop that can be locationally determined--are also types of context sources 60. Furthermore, real-time mobile device usage is a type of context source 60. For example, a mobile device such as a cell phone can determine if it is currently being accessed by the user, as well as device orientation and tilt (e.g., indicating information regarding device usage as well), and acceleration and speed (e.g., indicating information as to whether the user is moving or not). [0082])
historic activity information of the mobile device; and (formation about the type of device being used and/or the pattern of usage of the device [0040])
gesture information of the mobile device. (device orientation and tilt (e.g., indicating information regarding device usage as well), and acceleration and speed (e.g., indicating information as to whether the user is moving or not). [0082])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Horvitz teaches:
wherein the one or more pieces of desktop information includes a first set of desktop information,  a number of the first set of desktop information equals to or is less than a predetermined number. (The display 800 includes… a number of source summary windows 806, substantially all of which are said to be displayed in a predetermined area of the display 800 (e.g., a screen thereof). There is a number of information sources, such as the notification sources as have been described previously. Respective information sources generate information, such as un-requested information that can include information unrelated to a primary task of the user as has been described, and displays the information in a corresponding source summary window 806. [0206])

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Horvitz teaches:
wherein the step of generating the current desktop of the mobile device according to the one or more pieces of desktop information and presenting the current desktop, comprising: (FIGS. 1, 12, 13, 15, 17 and 21 illustrate methodologies for providing portions of a notification architecture such as a context analyzer, a notification manager, and user interface in accordance the present invention [0113], one or more notification sources generate notifications, which are received by a notification manager. At 175, a context analyzer generates/determines context information regarding the user, which in 176 is received by the notification manager. That is, according to one aspect of the present invention, at 175, the context analyzer accesses a user contextual information profile that indicates the user's current attentional status and location, and/or assesses real-time information regarding the user's current attentional status and location from one or more contextual information sources, as has been described in the previous sections of the description [0116], the notification manager determines which of the notifications to convey to which of the notification sinks, based in part on the context information received from the context analyzer...  the notification manager conveys the notifications to the sinks at 178 [0117], wherein a predetermined area 302 (e.g., for displaying an output and/or providing for user interaction) within a desktop screen 300 of a display of a computer (e.g., laptop computer, desktop computer, or other display) is provided. . As illustrated in FIG. 14, the predetermined area 302 is in the upper right-hand of the screen 300, however, it is to be appreciated that other areas of the screen may be employed (e.g., lower left, right). For example, in a stream-stacking aspect of the invention described later in the description, the area 302 can be a column on the right-hand of the screen 300. [0182], The predetermined area 302 can be utilized in connection with displaying information in conjunction with various aspects of the present invention. As used herein, information can refer to a singular piece of information, and/or a plurality of information. According to one aspect of the present invention, the information comprises notification alerts, also referred to as alerts or notifications, as has been described supra. [0183]  a pulsing aspect of the invention, a stream-cycling aspect of the invention, and a stream-stacking aspect of the invention are described. These are particular aspects by which information can be displayed in the predetermined area 302 of the desktop screen 300 [0186])
generating the one or more pieces of desktop information on the current desktop of the mobile device according to time property information of the one or more pieces of desktop information and presenting the current desktop. (the notification manager 24 can be adapted to infer important uncertainties about variables including a user's location, attention, device availability, and amount of time until the user will access the information if there were no alert. The notification manager 24 can then make notification decisions about whether to alert a user to a notification, and if so, the nature of the summarization and the suitable device or devices to employ for relaying the notification [0054], the novelty of the information to the user; the time until the user will review the information on his or her own [0057], he increasing and/or decreasing value over time of the information contained within the notification [0059])

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Horvitz teaches:
wherein the step of generating the one or more pieces of desktop information of the mobile device on the current desktop of the mobile device according to the time property information of the one or more pieces of desktop information and presenting the current desktop, comprising: generating the one or more pieces of desktop information on the current desktop of the mobile device according to the time property information of the one or more pieces of desktop information  (the notification manager 24 can be adapted to infer important uncertainties about variables including a user's location, attention, device availability, and amount of time until the user will access the information if there were no alert. The notification manager 24 can then make notification decisions about whether to alert a user to a notification, and if so, the nature of the summarization and the suitable device or devices to employ for relaying the notification [0054], the novelty of the information to the user; the time until the user will review the information on his or her own [0057], he increasing and/or decreasing value over time of the information contained within the notification [0059])
and desktop presentation mode of the mobile device and presenting the current desktop. (there can be combinations of a pulsing mode, a stream-cycling mode, and a stream-stacking mode wherein the user is able to switch among the modes [0186] Alternatively to the user switching among the modes, in one aspect, a notification manager, as has been described above, can perform switching decisions…  The user or the notification manager can in one aspect also make a decision as to switch-able features within a given mode, such as within the pulsing, the stream-cycling, and/or the stream-stacking mode. [0187] device orientation and tilt (e.g., indicating information regarding device usage as well), and acceleration and speed (e.g., indicating information as to whether the user is moving or not). [0082])

Regarding Claim 12, the rejection of Claim 11 is incorporated.
Horvitz teaches:
wherein the method further comprising: determining the desktop presentation mode of the mobile device according to the one or more pieces of desktop information; (there can be combinations of a pulsing mode, a stream-cycling mode, and a stream-stacking mode wherein the user is able to switch among the modes [0186] Alternatively to the user switching among the modes, in one aspect, a notification manager, as has been described above, can perform switching decisions…  The user or the notification manager can in one aspect also make a decision as to switch-able features within a given mode, such as within the pulsing, the stream-cycling, and/or the stream-stacking mode. [0187] device orientation and tilt (e.g., indicating information regarding device usage as well), and acceleration and speed (e.g., indicating information as to whether the user is moving or not). [0082])
wherein the step of generating the current desktop of the mobile device according to the one or more pieces of desktop information of the mobile device and presenting the current desktop, comprising: (FIGS. 1, 12, 13, 15, 17 and 21 illustrate methodologies for providing portions of a notification architecture such as a context analyzer, a notification manager, and user interface in accordance the present invention [0113], one or more notification sources generate notifications, which are received by a notification manager. At 175, a context analyzer generates/determines context information regarding the user, which in 176 is received by the notification manager. That is, according to one aspect of the present invention, at 175, the context analyzer accesses a user contextual information profile that indicates the user's current attentional status and location, and/or assesses real-time information regarding the user's current attentional status and location from one or more contextual information sources, as has been described in the previous sections of the description [0116], the notification manager determines which of the notifications to convey to which of the notification sinks, based in part on the context information received from the context analyzer...  the notification manager conveys the notifications to the sinks at 178 [0117], wherein a predetermined area 302 (e.g., for displaying an output and/or providing for user interaction) within a desktop screen 300 of a display of a computer (e.g., laptop computer, desktop computer, or other display) is provided. . As illustrated in FIG. 14, the predetermined area 302 is in the upper right-hand of the screen 300, however, it is to be appreciated that other areas of the screen may be employed (e.g., lower left, right). For example, in a stream-stacking aspect of the invention described later in the description, the area 302 can be a column on the right-hand of the screen 300. [0182], The predetermined area 302 can be utilized in connection with displaying information in conjunction with various aspects of the present invention. As used herein, information can refer to a singular piece of information, and/or a plurality of information. According to one aspect of the present invention, the information comprises notification alerts, also referred to as alerts or notifications, as has been described supra. [0183]  a pulsing aspect of the invention, a stream-cycling aspect of the invention, and a stream-stacking aspect of the invention are described. These are particular aspects by which information can be displayed in the predetermined area 302 of the desktop screen 300 [0186])
generating the one or more pieces of desktop information of the mobile device on the current desktop of the mobile device according to the time property information of the one or more pieces of desktop information and (the notification manager 24 can be adapted to infer important uncertainties about variables including a user's location, attention, device availability, and amount of time until the user will access the information if there were no alert. The notification manager 24 can then make notification decisions about whether to alert a user to a notification, and if so, the nature of the summarization and the suitable device or devices to employ for relaying the notification [0054], the novelty of the information to the user; the time until the user will review the information on his or her own [0057], he increasing and/or decreasing value over time of the information contained within the notification [0059])
the desktop presentation mode and presenting the current desktop. (there can be combinations of a pulsing mode, a stream-cycling mode, and a stream-stacking mode wherein the user is able to switch among the modes [0186] Alternatively to the user switching among the modes, in one aspect, a notification manager, as has been described above, can perform switching decisions…  The user or the notification manager can in one aspect also make a decision as to switch-able features within a given mode, such as within the pulsing, the stream-cycling, and/or the stream-stacking mode. [0187] device orientation and tilt (e.g., indicating information regarding device usage as well), and acceleration and speed (e.g., indicating information as to whether the user is moving or not). [0082])

Regarding Claim 13, the rejection of Claim 11 is incorporated.
Horvitz teaches:
wherein the desktop presentation mode of the mobile device contains a plurality of cards of different types; (The display 800 includes… a number of source summary windows 806, substantially all of which are said to be displayed in a predetermined area of the display 800 (e.g., a screen thereof). There is a number of information sources, such as the notification sources as have been described previously. Respective information sources generate information, such as un-requested information that can include information unrelated to a primary task of the user as has been described, and displays the information in a corresponding source summary window 806. [0206])
wherein the step of determining the one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information, (The notification manager 24 accesses the information stored and/or determined by the context analyzer, and determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] the notification manager 24 can be adapted to infer important uncertainties about variables including a user's location, attention, device availability, and amount of time until the user will access the information if there were no alert. The notification manager 24 can then make notification decisions about whether to alert a user to a notification, and if so, the nature of the summarization and the suitable device or devices to employ for relaying the notification. In general, the notification manager 24 determines the net expected value of a notification [0054] laptop computers, handheld computers, cell phones… information associated with notifications conveyed by cell phones [0052])
wherein at least one of the one or more pieces of desktop information of the mobile device is selected and determined based on the user profile model of the corresponding user of the mobile device, comprising: (the notification manager 24 can access information stored in a user profile by the context analyzer 22 in lieu of or to support a personalized decision-theoretic analysis… Such information can be utilized as a baseline from which to start a decision-theoretic analysis, or can be the manner by which the notification manager 24 determines how and whether to notify the user [0070] The preferences store 52 stores notification parameters for a user, such as default notification preferences for the user, such as a user profile, which can be edited and modified by the user. The preferences store 52 can be considered as that which stores information on parameters that influence how a user is to be notified [0079] Default attributes and schema templates for different device types can be made available in device profiles stored in the user notification preferences store, such as the store 52 of FIG. 2 [0090])
determining the one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information of the mobile device, (The notification manager 24 accesses the information stored and/or determined by the context analyzer, and determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] the notification manager 24 can be adapted to infer important uncertainties about variables including a user's location, attention, device availability, and amount of time until the user will access the information if there were no alert. The notification manager 24 can then make notification decisions about whether to alert a user to a notification, and if so, the nature of the summarization and the suitable device or devices to employ for relaying the notification. In general, the notification manager 24 determines the net expected value of a notification [0054] laptop computers, handheld computers, cell phones… information associated with notifications conveyed by cell phones [0052])
wherein the one or more pieces of desktop information of the mobile device is selected and determined based on the user profile model of the corresponding user of the mobile device and (the notification manager 24 can access information stored in a user profile by the context analyzer 22 in lieu of or to support a personalized decision-theoretic analysis… Such information can be utilized as a baseline from which to start a decision-theoretic analysis, or can be the manner by which the notification manager 24 determines how and whether to notify the user [0070] The preferences store 52 stores notification parameters for a user, such as default notification preferences for the user, such as a user profile, which can be edited and modified by the user. The preferences store 52 can be considered as that which stores information on parameters that influence how a user is to be notified [0079] Default attributes and schema templates for different device types can be made available in device profiles stored in the user notification preferences store, such as the store 52 of FIG. 2 [0090])
the at least one of the one or more pieces of desktop information of the mobile device matches one of card types information of the desktop presentation mode. (The display 800 includes… a number of source summary windows 806, substantially all of which are said to be displayed in a predetermined area of the display 800 (e.g., a screen thereof). There is a number of information sources, such as the notification sources as have been described previously. Respective information sources generate information, such as un-requested information that can include information unrelated to a primary task of the user as has been described, and displays the information in a corresponding source summary window 806. [0206])

Regarding Claim 15, the rejection of Claim 1 is incorporated.
Horvitz teaches:
wherein the step of generating the current desktop of the mobile device according to the one or more pieces of desktop information and presenting the current desktop, comprising: (FIGS. 1, 12, 13, 15, 17 and 21 illustrate methodologies for providing portions of a notification architecture such as a context analyzer, a notification manager, and user interface in accordance the present invention [0113], one or more notification sources generate notifications, which are received by a notification manager. At 175, a context analyzer generates/determines context information regarding the user, which in 176 is received by the notification manager. That is, according to one aspect of the present invention, at 175, the context analyzer accesses a user contextual information profile that indicates the user's current attentional status and location, and/or assesses real-time information regarding the user's current attentional status and location from one or more contextual information sources, as has been described in the previous sections of the description [0116], the notification manager determines which of the notifications to convey to which of the notification sinks, based in part on the context information received from the context analyzer...  the notification manager conveys the notifications to the sinks at 178 [0117], wherein a predetermined area 302 (e.g., for displaying an output and/or providing for user interaction) within a desktop screen 300 of a display of a computer (e.g., laptop computer, desktop computer, or other display) is provided. . As illustrated in FIG. 14, the predetermined area 302 is in the upper right-hand of the screen 300, however, it is to be appreciated that other areas of the screen may be employed (e.g., lower left, right). For example, in a stream-stacking aspect of the invention described later in the description, the area 302 can be a column on the right-hand of the screen 300. [0182], The predetermined area 302 can be utilized in connection with displaying information in conjunction with various aspects of the present invention. As used herein, information can refer to a singular piece of information, and/or a plurality of information. According to one aspect of the present invention, the information comprises notification alerts, also referred to as alerts or notifications, as has been described supra. [0183]  a pulsing aspect of the invention, a stream-cycling aspect of the invention, and a stream-stacking aspect of the invention are described. These are particular aspects by which information can be displayed in the predetermined area 302 of the desktop screen 300 [0186])
updating the current desktop of the mobile device according to the one or more pieces of desktop information and presenting the current desktop. (once the given time period in which substantially all the information has been displayed in 604 has elapsed, the information is updated. For example, 614 can include adding new information, and deleting old information. Deletion of information may, for example, be based on the lowest priority information, information that has already been displayed a predetermined number of times, and so forth. Similarly, the new information that is added can include that for which the importance exceeds a predetermined threshold relating to the importance of the information. The process 600 of FIG. 17 is then repeated, as indicated by 616. Thus, in 601, a new display time for the respective information packets as has been updated is determined [0202])

Regarding Claim 20, Horvitz teaches:
A mobile device for providing a desktop, the mobile device comprising: (laptop computers, handheld computers, cell phones… information associated with notifications conveyed by cell phones [0052])
a processor; and a memory configured to store computer executable instructions, wherein the executable instructions, when executed, cause the processor to: (The context analyzer 22 according to one aspect of the invention can be implemented as one or more computer programs executable by a processor of a computer from a machine-readable medium thereof, such as a memory. [0078], see FIG. 23, processing unit 1221, system memory 1222, hard drive 1227; computer-executable instructions for performing the methods of the present invention [0231])
receiving one or more pieces of candidate desktop information, (sources 26-28 generate notifications intended for the user and/or other entity. [0043])
wherein the one or more pieces of candidate desktop information includes candidate desktop information provided by a network device and (For example, the sources 26-28 may include communications, such as Internet and network-based communications [0043] Notification sources 26-28 can themselves be push-type… Push-type sources are those that automatically generate and send information without a corresponding request, such as headline news and other Internet-related services that send information automatically after being subscribed to [0045])
candidate desktop information local to a mobile device (the sources 26-28 may include…  local desktop computer-based communications, and telephony communications, as well as software services, such as intelligent help, background queries, and automated scheduling [0043])
determining one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information, (The notification manager 24 accesses the information stored and/or determined by the context analyzer, and determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] the notification manager 24 can be adapted to infer important uncertainties about variables including a user's location, attention, device availability, and amount of time until the user will access the information if there were no alert. The notification manager 24 can then make notification decisions about whether to alert a user to a notification, and if so, the nature of the summarization and the suitable device or devices to employ for relaying the notification. In general, the notification manager 24 determines the net expected value of a notification [0054] laptop computers, handheld computers, cell phones… information associated with notifications conveyed by cell phones [0052])
wherein at least one of the one or more pieces of desktop information is selected and determined based on a user profile model of a corresponding user of the mobile device, (the notification manager 24 can access information stored in a user profile by the context analyzer 22 in lieu of or to support a personalized decision-theoretic analysis… Such information can be utilized as a baseline from which to start a decision-theoretic analysis, or can be the manner by which the notification manager 24 determines how and whether to notify the user [0070] The preferences store 52 stores notification parameters for a user, such as default notification preferences for the user, such as a user profile, which can be edited and modified by the user. The preferences store 52 can be considered as that which stores information on parameters that influence how a user is to be notified [0079] Default attributes and schema templates for different device types can be made available in device profiles stored in the user notification preferences store, such as the store 52 of FIG. 2 [0090])
wherein the one or more pieces of desktop information of the mobile device include desktop information selected from the candidate information provided by the network device and (determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] For example, the sources 26-28 may include communications, such as Internet and network-based communications [0043] Notification sources 26-28 can themselves be push-type… Push-type sources are those that automatically generate and send information without a corresponding request, such as headline news and other Internet-related services that send information automatically after being subscribed to [0045])
desk information selected from the candidate information local to the mobile device; and (determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] the sources 26-28 may include…  local desktop computer-based communications, and telephony communications, as well as software services, such as intelligent help, background queries, and automated scheduling [0043])
generating a current desktop of the mobile device according to the one or more pieces of desktop information and presenting the current desktop, (FIGS. 1, 12, 13, 15, 17 and 21 illustrate methodologies for providing portions of a notification architecture such as a context analyzer, a notification manager, and user interface in accordance the present invention [0113], one or more notification sources generate notifications, which are received by a notification manager. At 175, a context analyzer generates/determines context information regarding the user, which in 176 is received by the notification manager. That is, according to one aspect of the present invention, at 175, the context analyzer accesses a user contextual information profile that indicates the user's current attentional status and location, and/or assesses real-time information regarding the user's current attentional status and location from one or more contextual information sources, as has been described in the previous sections of the description [0116], the notification manager determines which of the notifications to convey to which of the notification sinks, based in part on the context information received from the context analyzer...  the notification manager conveys the notifications to the sinks at 178 [0117], wherein a predetermined area 302 (e.g., for displaying an output and/or providing for user interaction) within a desktop screen 300 of a display of a computer (e.g., laptop computer, desktop computer, or other display) is provided. . As illustrated in FIG. 14, the predetermined area 302 is in the upper right-hand of the screen 300, however, it is to be appreciated that other areas of the screen may be employed (e.g., lower left, right). For example, in a stream-stacking aspect of the invention described later in the description, the area 302 can be a column on the right-hand of the screen 300. [0182], The predetermined area 302 can be utilized in connection with displaying information in conjunction with various aspects of the present invention. As used herein, information can refer to a singular piece of information, and/or a plurality of information. According to one aspect of the present invention, the information comprises notification alerts, also referred to as alerts or notifications, as has been described supra. [0183]  a pulsing aspect of the invention, a stream-cycling aspect of the invention, and a stream-stacking aspect of the invention are described. These are particular aspects by which information can be displayed in the predetermined area 302 of the desktop screen 300 [0186])
wherein the current desktop is generated based on a trigger operation from the user or (there can be combinations of a pulsing mode, a stream-cycling mode, and a stream-stacking mode wherein the user is able to switch among the modes [0186])
the current desktop is generated when the one or more pieces of desktop information of the mobile device changes, (new information can be received in 401, which may have a new importance, such that the new information is faded into the predetermined area of the display in 402. It is noted that in one aspect, the fading in and out of the information into the predetermined area is such that whatever was already displayed on the predetermined area stays there, as can be appreciated. That is, the information faded into the predetermined area is displayed on top of whatever is already there [0193])
wherein presenting the current desktop comprises presenting the desktop information selected from the candidate information provided by the network device and (determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] For example, the sources 26-28 may include communications, such as Internet and network-based communications [0043] Notification sources 26-28 can themselves be push-type… Push-type sources are those that automatically generate and send information without a corresponding request, such as headline news and other Internet-related services that send information automatically after being subscribed to [0045])
the desktop information selected from the candidate information local to the mobile device (determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 [0053] the sources 26-28 may include…  local desktop computer-based communications, and telephony communications, as well as software services, such as intelligent help, background queries, and automated scheduling [0043])
at different locations of the mobile device. (a display 800 according to such a stream-stacking aspect.. The display 800 includes… a number of source summary windows 806, substantially all of which are said to be displayed in a predetermined area of the display 800 (e.g., a screen thereof). There is a number of information sources, such as the notification sources as have been described previously. Respective information sources generate information, such as un-requested information that can include information unrelated to a primary task of the user as has been described, and displays the information in a corresponding source summary window 806. [0206])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz in view of Gommier et al. (US 20130268853 A1, cited in previous Office Action), hereinafter Gommier.

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Horvitz suggests:
wherein the current desktop further includes a button for accessing other applications; (a software application currently at top-level focus 166 in an operating system or other environment influences the nature of the user's focus and task, and the status of a user's attention and the application at focus together influence computer-centric activities [0111] User has just closed an application [0166] User has just switched from one application to another [0167]  Clicking or hovering on the source can then cause the display of a broader user interface for the source application [0217] one or more application programs 1236 [0203])

Horvitz may not explicitly disclose:
presenting an application access icon for one or more applications in the mobile device on the current desktop when receiving a trigger operation on the button for accessing other applications.

Gommier teaches:
wherein… [a] current desktop further includes a button for accessing other applications; (A home page panel 5.9 is displayed on screen 1.2… Superimposed on one part of panel 5.9 is displayed a graphic object 5.1. This graphic object 5.1 is positioned against an edge of screen 1.2… This graphic object 5.1, when manipulated, enables a menu to be accessed. [0073])
wherein the method further comprising: presenting an application access icon for one or more applications in… [a] mobile device on the current desktop when receiving a trigger operation on the button for accessing other applications. (The user pulls on tab 5.1. This action has the effect of exposing a menu composed of icons associated with the applications installed on the mobile terminal. In the same manner as the icons placed on the home page panel of mobile terminal 1.1, the icons placed in this menu conventionally enable the applications to which they respectively correspond to be activated [0074])

Given the suggestion of Horvitz and that Horvitz teaches that one of ordinary skill in the art will recognize that many further combinations and permutations of the present invention are possible (Horvitz [0237]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more application programs and switching from one application to another of Horvitz to include, wherein the current desktop further includes a button for accessing other applications; and presenting an application access icon for one or more applications in the mobile device on the current desktop when receiving a trigger operation on the button for accessing other applications, as taught by Gommier.

One would have been motivated to make such a modification to enable the  user to rapidly and easily access these applications via menus (Gommier [0008]).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz in view of Kang et al. (US 20170315681 A1, cited in previous Office Action), hereinafter Kang.

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Horvitz teaches:
wherein the method further comprising: detecting whether a desktop presentation trigger condition for presenting a desktop on the mobile device is satisfied, (there can be combinations of a pulsing mode, a stream-cycling mode, and a stream-stacking mode wherein the user is able to switch among the modes [0186] Alternatively to the user switching among the modes, in one aspect, a notification manager, as has been described above, can perform switching decisions…  The user or the notification manager can in one aspect also make a decision as to switch-able features within a given mode, such as within the pulsing, the stream-cycling, and/or the stream-stacking mode. [0187])
…
wherein the step of determining the one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information, comprising: (FIGS. 1, 12, 13, 15, 17 and 21 illustrate methodologies for providing portions of a notification architecture such as a context analyzer, a notification manager, and user interface in accordance the present invention [0113], one or more notification sources generate notifications, which are received by a notification manager. At 175, a context analyzer generates/determines context information regarding the user, which in 176 is received by the notification manager. That is, according to one aspect of the present invention, at 175, the context analyzer accesses a user contextual information profile that indicates the user's current attentional status and location, and/or assesses real-time information regarding the user's current attentional status and location from one or more contextual information sources, as has been described in the previous sections of the description [0116], the notification manager determines which of the notifications to convey to which of the notification sinks, based in part on the context information received from the context analyzer...  the notification manager conveys the notifications to the sinks at 178 [0117], wherein a predetermined area 302 (e.g., for displaying an output and/or providing for user interaction) within a desktop screen 300 of a display of a computer (e.g., laptop computer, desktop computer, or other display) is provided. . As illustrated in FIG. 14, the predetermined area 302 is in the upper right-hand of the screen 300, however, it is to be appreciated that other areas of the screen may be employed (e.g., lower left, right). For example, in a stream-stacking aspect of the invention described later in the description, the area 302 can be a column on the right-hand of the screen 300. [0182], The predetermined area 302 can be utilized in connection with displaying information in conjunction with various aspects of the present invention. As used herein, information can refer to a singular piece of information, and/or a plurality of information. According to one aspect of the present invention, the information comprises notification alerts, also referred to as alerts or notifications, as has been described supra. [0183]  a pulsing aspect of the invention, a stream-cycling aspect of the invention, and a stream-stacking aspect of the invention are described. These are particular aspects by which information can be displayed in the predetermined area 302 of the desktop screen 300 [0186])
determining the one or more pieces of desktop information of the mobile device when the desktop presentation trigger condition is satisfied, (there can be combinations of a pulsing mode, a stream-cycling mode, and a stream-stacking mode wherein the user is able to switch among the modes [0186] Alternatively to the user switching among the modes, in one aspect, a notification manager, as has been described above, can perform switching decisions…  The user or the notification manager can in one aspect also make a decision as to switch-able features within a given mode, such as within the pulsing, the stream-cycling, and/or the stream-stacking mode. [0187])
wherein the one or more pieces of desktop information of the mobile device is selected and determined based on the user profile model of the corresponding user of the mobile device. (the notification manager 24 can access information stored in a user profile by the context analyzer 22 in lieu of or to support a personalized decision-theoretic analysis… Such information can be utilized as a baseline from which to start a decision-theoretic analysis, or can be the manner by which the notification manager 24 determines how and whether to notify the user [0070] The preferences store 52 stores notification parameters for a user, such as default notification preferences for the user, such as a user profile, which can be edited and modified by the user. The preferences store 52 can be considered as that which stores information on parameters that influence how a user is to be notified [0079] Default attributes and schema templates for different device types can be made available in device profiles stored in the user notification preferences store, such as the store 52 of FIG. 2 [0090])

Horvitz may not explicitly disclose:
wherein the desktop presentation trigger condition includes at least one of:
the mobile device being unlocked successfully;
the mobile device detecting a back to desktop operation by the user; and
the mobile device detecting a desktop refresh operation by the user;

Kang teaches:
detecting whether a desktop presentation trigger condition for presenting a desktop on… [a] mobile device is satisfied, wherein the desktop presentation trigger condition includes at least one of:… the mobile device detecting a back to desktop operation by… [a] user; and the mobile device detecting a desktop refresh operation by the user; (the preset operation may be a rightward swipe operation. When the user executes the rightward swipe operation on a current ordinary desktop page, the terminal switches from the current ordinary desktop page to an ordinary desktop page on its left side. The user may continue executing the rightward swipe operation until the terminal switches from the current ordinary desktop page to the preset desktop page on the left side [0025] The preset operation may be triggered by an action on a physical key in the terminal, may also be triggered by an action on a virtual key in the terminal, may also be triggered by an action on both the physical key and the virtual key, and may further be triggered by execution of a preset gesture on a display screen or a sensor of the terminal. There are no limits made in the embodiment [0029])
wherein… [a] step of determining… one or more pieces of desktop information of the mobile device from… one or more pieces of candidate desktop information, comprising: determining the one or more pieces of desktop information of the mobile device when the desktop presentation trigger condition is satisfied, wherein the one or more pieces of desktop information of the mobile device is selected and determined based on… [a] user profile model of the corresponding user of the mobile device. (the preset operation configured to instruct the terminal to display the preset desktop page is received; the parameter of the environment in which the terminal is located is acquired; the service to be called by the user is predicted according to the parameter; and the information of the service is displayed in the preset desktop page. In this way, a service that may be called by a user is recommended to the user according to usage habits of the user. [0026] The terminal may acquire the contents in all the pages displayed by all the applications. For example, the user reads news with the terminal in the morning, and an intelligent assistant running on the terminal acquires content of the news; the user plays a game with the terminal at noon, and the intelligent assistant acquires content of the game; the user sends a message with the terminal in the afternoon, and the intelligent assistant acquires content of the message; and the user watches a movie with the terminal in the evening, and the intelligent assistant acquires content of the movie. The intelligent assistant is configured to record and learn a using habit of the user, predict a service to be called by the user according to the using habit of the user, and actively provide the predicted service to a system-level application of the user. [0033] since the contents in the pages displayed by each application in the terminal may reflect a using habit of the user, the intelligent assistant may generate the indexes according to the contents. For example, the intelligent assistant may generate an index for contents in all pages displayed by an application. In this case, the index includes at least an identifier of the application, a time when each content is acquired, a title of each content, a description about each content, a link to the pages to which each content belongs are started, class names or the like [0052])

Given that Horvitz teaches that one of ordinary skill in the art will recognize that many further combinations and permutations of the present invention are possible (Horvitz [0237]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desktop presentation trigger of Horvitz to include, detecting whether a desktop presentation trigger condition for presenting a desktop on the mobile device is satisfied, wherein the desktop presentation trigger condition includes at least one of: the mobile device being unlocked successfully; the mobile device detecting a back to desktop operation by the user; and the mobile device detecting a desktop refresh operation by the user; wherein the step of determining the one or more pieces of desktop information of the mobile device from the one or more pieces of candidate desktop information, comprising: determining the one or more pieces of desktop information of the mobile device when the desktop presentation trigger condition is satisfied, wherein the one or more pieces of desktop information of the mobile device is selected and determined based on the user profile model of the corresponding user of the mobile device, as taught by Kang.
One would have been motivated to make such a modification sot that improving accuracy of the recommended service is achieved (Kang [0073]).

Regarding Claim 14, the rejection of Claim 10 is incorporated.
Horvitz teaches:
wherein presentation forms for the one or more pieces of desktop information on the current desktop include at least one of: a desktop presentation mode contains one card, and (See FIG.s 14 and 18, wherein a predetermined area 302 (e.g., for displaying an output and/or providing for user interaction) within a desktop screen 300 of a display of a computer (e.g., laptop computer, desktop computer, or other display) is provided. . As illustrated in FIG. 14, the predetermined area 302 is in the upper right-hand of the screen 300, however, it is to be appreciated that other areas of the screen may be employed (e.g., lower left, right). For example, in a stream-stacking aspect of the invention described later in the description, the area 302 can be a column on the right-hand of the screen 300. [0182], The predetermined area 302 can be utilized in connection with displaying information in conjunction with various aspects of the present invention. As used herein, information can refer to a singular piece of information, and/or a plurality of information. According to one aspect of the present invention, the information comprises notification alerts, also referred to as alerts or notifications, as has been described supra. [0183]  a pulsing aspect of the invention, a stream-cycling aspect of the invention, and a stream-stacking aspect of the invention are described. These are particular aspects by which information can be displayed in the predetermined area 302 of the desktop screen 300 [0186])  
the one or more pieces of desktop information is arranged in the card according to the time property information of the desktop information; (stream-cycling since information is "streamed"--a first piece of information is displayed in the predetermined area, then a second piece, and so forth, over the given time period. This is illustrated by reference to FIG. 18, in which a diagram 700 of a stream-cycling wheel 702 is illustrated, according to an aspect of the present invention. The wheel 702 has a number of slots 1 through N, N being an integer, 704-708. The slot 704, for example, corresponds to an instance of a portion of information being displayed during a given time period. Respective slots have a time delay corresponding to how long the portion of information is displayed during the given time period. For example, the slot 706 has a time delay represented by the length of the arc 710, wherein slots with longer arcs have greater corresponding time delays. Respective information is allocated to a number of slots about equal to the periodicity of the information. Thus, information with a periodicity of one is allocated to one slot. It is noted that the number of slots and the given time period can both be dynamic, such that when the information is updated, the number of slots can increase and decrease about equal to the sum total of the periodicities of substantially all the information, and such that the given time period over which substantially all the instances of the information are displayed can be about equal to the sum total of the time delays of the instances [0203])
the desktop presentation mode contains a plurality of cards of different types, the one or more pieces of desktop information of the mobile device are respectively presented in at least one of the cards according to a type of an application to which the one or more pieces of desktop information of the mobile device belonged, and (The display 800 includes… a number of source summary windows 806, substantially all of which are said to be displayed in a predetermined area of the display 800 (e.g., a screen thereof). There is a number of information sources, such as the notification sources as have been described previously. Respective information sources generate information, such as un-requested information that can include information unrelated to a primary task of the user as has been described, and displays the information in a corresponding source summary window 806. [0206])
multiple pieces of desktop information in one card is arranged according to the time property information of the one or more pieces of desktop information; (stream-cycling since information is "streamed"--a first piece of information is displayed in the predetermined area, then a second piece, and so forth, over the given time period. This is illustrated by reference to FIG. 18, in which a diagram 700 of a stream-cycling wheel 702 is illustrated, according to an aspect of the present invention. The wheel 702 has a number of slots 1 through N, N being an integer, 704-708. The slot 704, for example, corresponds to an instance of a portion of information being displayed during a given time period. Respective slots have a time delay corresponding to how long the portion of information is displayed during the given time period. For example, the slot 706 has a time delay represented by the length of the arc 710, wherein slots with longer arcs have greater corresponding time delays. Respective information is allocated to a number of slots about equal to the periodicity of the information. Thus, information with a periodicity of one is allocated to one slot. It is noted that the number of slots and the given time period can both be dynamic, such that when the information is updated, the number of slots can increase and decrease about equal to the sum total of the periodicities of substantially all the information, and such that the given time period over which substantially all the instances of the information are displayed can be about equal to the sum total of the time delays of the instances [0203])
the desktop presentation mode contains a plurality of cards of different types, and (The display 800 includes… a number of source summary windows 806, substantially all of which are said to be displayed in a predetermined area of the display 800 (e.g., a screen thereof). There is a number of information sources, such as the notification sources as have been described previously. Respective information sources generate information, such as un-requested information that can include information unrelated to a primary task of the user as has been described, and displays the information in a corresponding source summary window 806. [0206])
…
multiple pieces of desktop information in one card is arranged according to the time property information of the one or more pieces of desktop information; and (Respective portions of information can be assigned an importance value, the measure of which is not limited by the invention. For example, information that has an importance greater than a threshold, such as a predetermined threshold, is displayed in a stream-cycling manner in the main notification window 802 [0207] stream-cycling since information is "streamed"--a first piece of information is displayed in the predetermined area, then a second piece, and so forth, over the given time period. This is illustrated by reference to FIG. 18, in which a diagram 700 of a stream-cycling wheel 702 is illustrated, according to an aspect of the present invention. The wheel 702 has a number of slots 1 through N, N being an integer, 704-708. The slot 704, for example, corresponds to an instance of a portion of information being displayed during a given time period. Respective slots have a time delay corresponding to how long the portion of information is displayed during the given time period. For example, the slot 706 has a time delay represented by the length of the arc 710, wherein slots with longer arcs have greater corresponding time delays. Respective information is allocated to a number of slots about equal to the periodicity of the information. Thus, information with a periodicity of one is allocated to one slot. It is noted that the number of slots and the given time period can both be dynamic, such that when the information is updated, the number of slots can increase and decrease about equal to the sum total of the periodicities of substantially all the information, and such that the given time period over which substantially all the instances of the information are displayed can be about equal to the sum total of the time delays of the instances [0203])
the desktop presentation mode contains a timeline, and (The display 800 includes… a number of source summary windows 806, substantially all of which are said to be displayed in a predetermined area of the display 800 (e.g., a screen thereof). There is a number of information sources, such as the notification sources as have been described previously. Respective information sources generate information, such as un-requested information that can include information unrelated to a primary task of the user as has been described, and displays the information in a corresponding source summary window 806. [0206])
the one or more pieces of desktop information of the mobile device is arranged along the timeline according to the time property information of the desktop information. (Respective portions of information can be assigned an importance value, the measure of which is not limited by the invention. For example, information that has an importance greater than a threshold, such as a predetermined threshold, is displayed in a stream-cycling manner in the main notification window 802 [0207] stream-cycling since information is "streamed"--a first piece of information is displayed in the predetermined area, then a second piece, and so forth, over the given time period. This is illustrated by reference to FIG. 18, in which a diagram 700 of a stream-cycling wheel 702 is illustrated, according to an aspect of the present invention. The wheel 702 has a number of slots 1 through N, N being an integer, 704-708. The slot 704, for example, corresponds to an instance of a portion of information being displayed during a given time period. Respective slots have a time delay corresponding to how long the portion of information is displayed during the given time period. For example, the slot 706 has a time delay represented by the length of the arc 710, wherein slots with longer arcs have greater corresponding time delays. Respective information is allocated to a number of slots about equal to the periodicity of the information. Thus, information with a periodicity of one is allocated to one slot. It is noted that the number of slots and the given time period can both be dynamic, such that when the information is updated, the number of slots can increase and decrease about equal to the sum total of the periodicities of substantially all the information, and such that the given time period over which substantially all the instances of the information are displayed can be about equal to the sum total of the time delays of the instances [0203])

Horvitz may not explicitly disclose:
the one or more pieces of desktop information of the mobile device are respectively presented in at least one of the cards according to a frequency of use of the application to which the one or more pieces of desktop information belonged,

Kang teaches:
wherein presentation forms for… one or more pieces of desktop information on… [a] current desktop include at least one of:…
[a] desktop presentation mode contains a plurality of cards of different types, and (See FIG. 2D, cards 22, 23 and 24 display different types of information according to frequency of use and time each content is acquired)
the one or more pieces of desktop information of the mobile device are respectively presented in at least one of the cards according to a frequency of use of the application to which the one or more pieces of desktop information belonged, and (the intelligent assistant may also perform statistics on a number of identifiers of applications included in the index list and display the identifiers of the applications having relatively larger numbers in tags of frequently used applications [0070], When the amount reaches the preset threshold value, it indicates that the user may frequently behave like this, and the service corresponding to the index is determined; [0062])
multiple pieces of desktop information in one card is arranged according to the time property information of the one or more pieces of desktop information; and (since the contents in the pages displayed by each application in the terminal may reflect a using habit of the user, the intelligent assistant may generate the indexes according to the contents. For example, the intelligent assistant may generate an index for contents in all pages displayed by an application. In this case, the index includes at least an identifier of the application, a time when each content is acquired [0052])

Given that Horvitz teaches that one of ordinary skill in the art will recognize that many further combinations and permutations of the present invention are possible (Horvitz [0237]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation forms for the one or more pieces of desktop information on the current desktop of Horvitz to include, the desktop presentation mode contains a plurality of cards of different types, and the one or more pieces of desktop information of the mobile device are respectively presented in at least one of the cards according to a frequency of use of the application to which the one or more pieces of desktop information belonged, and multiple pieces of desktop information in one card is arranged according to the time property information of the one or more pieces of desktop information, as taught by Kang.

One would have been motivated to make such a modification sot that improving accuracy of the recommended service is achieved (Kang [0073]).

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
On pages 9-10 of the response, and with respect to the rejection of Claims 1 and 20 under 35 U.S.C. 102(a)(1), Applicant submits:
“The Office asserts on page 23 that Horvitz discloses at paragraph [0043] that candidate desktop information may include information local to the mobile device. (Office Action at page 23.) It appears that Horvitz generally mentions that "the sources 26-28 may include communications, such as Internet and network-based communications, local desktop computer-based communications. However, Horvitz is silent in discussing how to present the alleged "local desktop computer base communications," especially how to present differently the desktop information coming from a network device and desktop information coming from local to a mobile device. Accordingly, Horvitz at least fails to disclose "presenting the desktop information selected from the candidate information provided by the network device and the desktop information selected from the candidate information local to the mobile device at different locations of the mobile device" recited in amended claim 1.”

Examiner respectfully disagrees.

As noted by Applicant, Horvitz teaches that the sources may include, at least, internet and network-based communications as well as local desktop computer-based communications, i.e. wherein the one or more pieces of candidate desktop information includes candidate desktop information provided by a corresponding network device and candidate desktop information local to the mobile device.
Horvitz also teaches that The notification manager 24 accesses the information stored and/or determined by the context analyzer, and determines which of the notifications received from the sources 26-28 to convey to which of the sinks 36-38 (Horvitz [0053]) i.e. wherein at least one of the one or more pieces of desktop information is selected and determined based on a user profile model of a corresponding user of the mobile device, wherein the one or more pieces of desktop information of the mobile device include desktop information selected from the candidate information provided by the corresponding network device.
Furthermore, Horvitz teaches a display 800 according to such a stream-stacking aspect.. The display 800 includes… a number of source summary windows 806, substantially all of which are said to be displayed in a predetermined area of the display 800 (e.g., a screen thereof). There is a number of information sources, such as the notification sources as have been described previously. Respective information sources generate information, such as un-requested information that can include information unrelated to a primary task of the user as has been described, and displays the information in a corresponding source summary window 806. (Horvitz [0206]). Thus, Horvitz shows that determined notifications from each respective source would be displayed in a respective source summary window corresponding to each respective source, i.e. wherein presenting the current desktop comprises presenting the desktop information selected from the candidate information provided by the corresponding network device and the desktop information selected from the candidate information local to the mobile device at different locations of the mobile device. As noted by Applicant, the support for the amendment appears in at least ¶ 37 of the published specification of the instant application. Fig. 5 of the instant application appears to show an example of a plurality of cards of different types and one or more pieces of desktop information respectively presented in the cards. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On page 11 of the response, Applicant submits that Kang does not cure the deficiencies of Horvitz with regard to Claim 1. Examiner notes that Kang is not relied upon in the rejection of Claim 1 to teach the argued limitations. Therefore, the argument is moot and further discussion of Kang is refrained from for sake of brevity.
In regard to the dependent claims, dependent claims 3-4, 6, 10-13, and 15 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179